UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-7097



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


ELTRENTROSE F. LIVERMAN, a/k/a Trent,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:95-cr-00151-JBF-FBS-1)


Submitted:     August 14, 2008                 Decided:   August 22, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eltrentrose F. Liverman, Appellant Pro Se. Fernando Groene, OFFICE
OF THE UNITED STATES ATTORNEY, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eltrentrose F. Liverman appeals the district court’s

order denying his motion for a sentence reduction under 18 U.S.C.

§ 3582(c)(2) (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   United States v. Liverman, No. 2:95-cr-00151-

JBF-FBS-1 (E.D. Va. filed May 23, 2008; entered May 29, 2008).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                 2